BARNES, Vice Chief Justice,
dissenting.
I concur in the dissent of Justice Simms, but I dissent for the further reason that I do not believe that the Referee’s Report is comprehensive enough to allow me to properly evaluate it. I would ask the Referee for a supplemental report setting out his reasons for admitting some signatures in a particular category while excluding others. As pointed out in the Protestants’ Motion for Order Requiring Supplemental Referee’s Report, it does not indicate which 10,-579 of the 16,227 names challenged were invalid, nor why certain names were valid and others were not. Before I can make a final decision on the sufficiency of the signatures I need to know the criteria used by the referee to disqualify names on the petition for non-registration.